Per Curiam.
This case was tried to a jury, which returned a verdict for the defendant on the first count, *555and the court directed a verdict for the defendant on the second count. The plaintiff did not move to set aside the verdicts thereby limiting our review to the standard of plain error. Practice Book § 3063; Pietrorazio v. Santopietro, 185 Conn. 510, 513-16, 441 A.2d 163 (1981); Eagar v. Barron, 2 Conn. App. 468, 472, 480 A.2d 576 (1984).
Our review of the record, transcripts and briefs submitted in this case and our analysis of only those claims of error raised by the plaintiff that are properly before us fail to indicate that the trial court committed plain error with regard to any such claims.
There is no error.